Citation Nr: 0514517	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a claimed left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Togus, Maine, 
RO which denied service connection for a left knee 
disability.  

The case was remanded back to the Buffalo, New York, RO, via 
the Appeals Management Center (AMC) in April 2004 for further 
development.  After completion of the requested development, 
the AMC continued to deny the claim, issued a Supplemental 
Statement of the Case in March 2005, and returned the case to 
the Board for further appellate consideration.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has a current left knee disability, to 
include degenerative joint disease of the left knee, that had 
its clinical onset in service or was caused or aggravated by 
an in-service injury to the left knee.  


CONCLUSION OF LAW

A current left knee disability, to include degenerative joint 
disease of the left knee, was not incurred in active service, 
and it may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for a left knee disability, the Board 
finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in March 
2002 and April 2004 informed him that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2002 and April 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2003 and April 2004 letters requested that 
the veteran provide an Authorization and Consent to Release 
Information form (VA Form 21-4142) (release form) for each 
private physician who had treated him for his claimed 
condition.  He was also advised to provide the name of the 
person, agency, or company who has any relevant records and 
to provide a release form for each identified facility.  

In this regard, the Board notes that the veteran responded 
that the only treatment he received for his left knee was at 
the Syracuse VA Medical Center (VAMC).  The RO made efforts 
to obtain all medical records identified by the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable June 2002 rating decision 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  
Moreover, in the April 2004 letter, the veteran was 
specifically asked to submit all evidence in his possession 
that pertained to his claim.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim prior to the June 2002 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with the 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

The veteran asserts that he has current arthritis of the left 
knee as a result of an in-service injury to the left knee in 
July 1951.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2004).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A careful review of the service medical records reveals that 
the veteran injured his left knee in service in July 1951 
when the left knee was struck against the side of a fox hole.  
The veteran continued to complain of left knee pain in 
January and February 1952.  Crepitus and possible internal 
derangement of the left knee were noted.  

In support of his claim of service connection, the veteran 
asserted that he has had left knee pain and discomfort since 
service, but that he had not received any post-service 
treatment for the left knee pain until recently.  The veteran 
reported that he just learned to live with the pain over the 
years, but that it had become progressively worse.  

VA X-ray reports from October 2002 revealed mild degenerative 
changes of the left knee.  There was no acute fracture and no 
significant amount of fluid within the suprapatellar recess.  

The veteran was afforded a VA examination of the left knee in 
January 2005.  The examiner reviewed the veteran's claims 
file and noted that the October 2002 x-ray report indicated 
very mild degenerative joint disease of the [left] knee.  The 
veteran reported virtually constant pain in his left knee, 
and noted that the left knee tended to give way.  The veteran 
reported that he injured his left knee during service and 
went to sick call for immediate treatment, but stated that he 
did not have any significant treatment to his knee while in 
the military.  The veteran was not on any activity profile 
secondary to the injury.  The veteran did not receive post-
service treatment for knee pain.

The veteran used a cane for assistance in ambulation for the 
past year and could walk less than one block.  Standing 
caused knee pain and the veteran was unable to kneel, squat 
or stoop.

On examination of the left knee, the veteran ambulated with a 
slight limp on the left.  There was no alignment deformity of 
the left knee.  There was no pain on palpation of the 
patella.  There was no pain on palpation of the medial or 
lateral aspect of the joint line.  Stability of the knee was 
good both on the anterior/posterior and medial/lateral 
planes.  McMurray sign was negative.  The diagnosis was early 
degenerative joint disease of the left knee.  

The examiner opined that it was at least as likely as not 
that the veteran's degenerative joint disease of the left 
knee was age-related, rather than secondary to any service-
connected injury.  The examiner further opined that if the 
veteran had sustained a knee injury sufficient to precipitate 
an early onset of degenerative joint disease of the left 
knee, the disease process would have at least as likely as 
not been much further advanced than was currently apparent on 
the x-ray films.  

In sum, the medical evidence in this case reveals that the 
veteran was treated for an injury to his left knee in service 
in July 1951.  The veteran did not seek treatment for knee 
pain after his discharge from service until many years later.  
The first objective evidence of a post-service left knee 
disability consists of October 2002 x-ray films revealing 
early degenerative joint disease of the left knee.  Moreover, 
the VA examiner in January 2005 opined that the current 
degenerative joint disease of the left knee was unrelated to 
the left knee injury in service in 1951.  The examiner 
supported his opinion by suggesting that the degenerative 
joint disease process in the left knee would likely be more 
advanced if it was precipitated by the in-service injury in 
1951.  

Although the veteran asserts that his current left knee 
disability had its onset in service, the preponderance of the 
evidence in this case does not support the veteran's 
assertion.

In this regard, the Board notes first that the absence of any 
evidence of a left knee disability prior to the current 
decade, or of persistent symptoms of a left knee disability 
between 1952 and this decade, constitutes negative evidence 
tending to disprove the claim that the veteran developed 
arthritis or other disability of the left knee as a result of 
service which resulted in chronic disability or persistent 
left knee symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The lack of any evidence of continuing left knee 
pain for nearly fifty years between the period of active duty 
and the evidence showing degenerative joint disease of the 
left knee during this decade is itself evidence which tends 
to show that no arthritis or other disability of the left 
knee was incurred as a result of service or that an in-
service injury to the left knee did not result in any chronic 
or persistent disability which still exists currently.  
Moreover, there is no medical evidence showing that arthritis 
of the left knee manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service, and therefore service connection for 
arthritis or degenerative joint disease of the left knee may 
not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Finally, the Board once again refers to the January 2005 VA 
medical examiner's opinion that the veteran's current 
degenerative joint disease would likely be more advanced if 
it had been precipitated by an in-service injury nearly fifty 
years earlier.  

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current degenerative joint 
disease or other disability of the left knee is related to 
any disease or injury incurred in or aggravated by service.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  In the absence of competent evidence 
demonstrating a link between any current left knee 
disability, and the veteran's period of active duty, service 
connection is not warranted.  


ORDER

Service connection for a left knee disability, including 
degenerative joint disease of the left knee, is denied.  



                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


